PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE May 15, 2008 CANADIAN ZINC REPORTS FIRST QUARTER 2008 RESULTS PRE-FEASIBILITY STUDY UNDERWAY Vancouver, British Columbia, May 15, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the quarter ended March 31, 2008.This press release should be read in conjunction with the unaudited financial statements and notes thereto for the three months ended March 31, 2008, and management’s discussion & analysis (“MD&A”) for the quarter ended March 31, 2008, available on SEDAR at www.sedar.com. The Company’s principal focus is its efforts to advance the Prairie Creek Mine, a zinc/lead/silver property located in the Northwest Territories of Canada, towards production.The Prairie Creek Mine is partially developed with an existing 1,000 tonne per day mill and related infrastructure.In 2006 and 2007, the Company carried out major programs at Prairie Creek including driving a new internal decline approximately 600 metres long which enabled a significant underground exploration and infill drilling program to occur.A total of $18.7 million was invested in Prairie Creek in 2006 and 2007. As at March 31, 2008, Canadian Zinc had cash, cash equivalents and short term investments of $26.6 million and a positive working capital balance of $27.3 million.Accordingly, the Company believes that it remains in a strong position to further continue its planned exploration, development and permitting activities at the Prairie Creek Mine. The Company reported a net loss for the quarter of $223,000 compared to a loss of $64,000 in the first quarter of 2007.The increased loss in the 2008 period was mainly attributable to stock-based compensation expense of $168,000 relating to the vesting of stock options granted prior to the three month period ended March 31, 2008; there was no equivalent charge in the three month period ended March 31, 2007. Pre-Feasibility Study Following the results of the 2007 drilling program a Technical Report dated October 12, 2007, was prepared by MineFill Services Inc. (David Stone and Stephen Godden –
